Exhibit 10(v)

PERSONAL & CONFIDENTIAL

 

November 21, 2016   

LOGO [g258787g1201154251594.jpg]

   Jeffrey Jacobson

William F. Osbourn

[Street Address]

[City, State Zip]

  

President, Xerox

Technology Business

Dear William,

  

Xerox Corporation

45 Glover Avenue

Norwalk, CT 06856

I am pleased to offer you the position of Chief Financial Officer, Document
Technology upon hire and, effective upon separation of the Company, Executive
Vice President and Chief Financial Officer, Xerox Corporation, subject to Board
approval. This role will report to me in Connecticut and your start date will be
December 5, 2016. Your starting base salary for this position will be paid
monthly at the annualized rate of $625,000.

You will be eligible to participate in our Annual Performance Incentive Plan
(APIP) at an annualized target level of 100% of salary with a payout range of 0
to 2 times target. This plan pays annually based on overall Xerox results.

You will also be eligible to participate in the Executive Long Term Incentive
Program (E-LTIP). Your 2017 award will have a target value of $2,250,000 at the
time of the initial grant. This award will be delivered during the annual cycle
in 2017 at the same time as all other plan participants and will vest
three-years from the date of grant. Details of this award will be provided to
you upon grant.

You will also receive a special Restricted Stock Unit award with a value of
$1,125,000 at the time of the initial grant. The number of shares at grant will
be determined on the grant date, based on the price of Xerox common stock on
that date. These Restricted Stock Units will vest three years from the date of
grant, provided you remain actively employed with Xerox through the vesting
date. A formal award package, including the terms of the award, will be provided
shortly after the grant date.

As a Corporate Officer of Xerox, you will also be eligible for the following
programs:

•   Financial Planning assistance up to $10,000 every two years

•   Eligibility for vacation totaling four weeks per year

•   Participation in the Xerox Universal Life Insurance Program (XUL) for
executives that provides a benefit of three times your annual base salary.

As a Corporate Officer (“Executive Officer”) as defined, you will be subject to
Securities and Exchange Commission (SEC) reporting requirements and to the SEC’s
rules related to the valuation and disclosure of executive compensation
perquisites. You will receive communications on these topics directly from the
Secretary of the Company.



--------------------------------------------------------------------------------

You are also eligible for a special severance arrangement if your employment is
terminated by Xerox for any reason (other than for cause) as defined herein.
Severance benefits under this special arrangement will be the equivalent of
twelve months of your annual base salary and paid in accordance with our
regularly scheduled payroll. This arrangement will be in effect until your first
anniversary date with Xerox, after which the standard severance policy in effect
at the time will apply. The payment of any severance benefits will be contingent
upon your execution of both a general release of all claims and an agreement not
to engage in detrimental activity as determined by the Company upon your
termination.

You will also be eligible for benefits under our relocation program to include
expenses relating to the sale of your current residence and purchase of a new
residence. In addition, this will include temporary housing for six months plus
business expense commute each weekend for a period not to exceed six months. The
relocation costs are to be paid back to Xerox if you voluntarily leave the
company prior to your two-year anniversary date. Questions regarding relocation
benefits can be directed to Karen Beveridge at XXX-XXX-XXXX or email [email
address].

The Xerox Total Pay philosophy recognizes pay is more than just your salary. On
your start date, you will be eligible to participate in a comprehensive benefits
package that includes medical, dental, vision care, disability, life and
accident insurance. Xerox also offers a 401(k) savings plan, which currently
includes a dollar-for-dollar company match of 3%. In addition, Xerox offers a
supplemental savings plan. When eligible, under this plan, you may defer 3% of
your applicable compensation in excess of the IRS limit, which will be matched
dollar-for-dollar.

Xerox respects and expects you to honor all of your obligations to your current
and former employers. Should you accept this offer of employment, Xerox directs
you not to use or disclose any confidential or proprietary information of any
former employer in the course of your duties to Xerox. If you accept the offer
and begin work at Xerox, and at any time, you feel you would need to use
confidential information of a prior employer to perform your Xerox job duties,
please notify the Xerox General Counsel and Corporate Secretary. Your Xerox job
duties will be revised appropriately.

This offer will remain in effect through November 28, 2016. This offer is also
contingent upon your signing of a release for pre-employment background checks
(criminal, credit etc.), your signing of a Proprietary Information and Conflict
of Interest Agreement and a Non-Compete Agreement, your successfully passing a
pre-employment drug-screening test and our receipt of satisfactory responses to
appropriate reference checks.

You will receive a separate email with instructions to go into our onboarding
website where you will be presented with the option to accept or decline your
offer. If you choose to accept the offer, the system will present several
pre-employment tasks and forms, including the Background Investigation
Authorization form, the Background Investigation Disclosure form and the Drug
Screening Consent form. Please respond immediately to the items that are
presented as completion of the tasks will progress you through the hiring
process. The drug screening test must be completed within three business days of
the offer letter date. Failure to do so may result in this offer being
rescinded.

As a reminder, your username to login is: [user name] and your password is the
same one you have been using throughout the hiring process.



--------------------------------------------------------------------------------

We look forward to your acceptance of this offer; we believe that you will make
significant contributions to the Corporation. If you have any questions, please
feel free to contact Darrell Ford at XXX-XXX-XXXX.

Sincerely,

Jeffrey Jacobson

President, Xerox Technology Business

Should you choose to join Xerox, your employment is governed by the traditional
legal principle of employment at will. This means that either you or Xerox can
terminate the employment relationship at any time, for any reason, with or
without cause, and with or without advance notice. This offer letter is not a
contract of employment and does not guarantee future employment for any fixed
duration. To meet its business needs in changing conditions, Xerox reserves the
right to unilaterally change or terminate any of its benefit programs subject to
applicable law.

Copy:

D. Ford

S. Morno-Wade

C. Diamond